Case 4:20-cv-00903-ALM Document 75 Filed 04/27/21 Page 1 of 3 PageID #: 690




                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

AMERICAN PATENTS, LLC                          §
                                               §
v.                                             §    Civil Action No. 4:20-cv-903
                                               §    Judge Mazzant
ALTICE USA, INC., CSC HOLDINGS,                §
LLC d/b/a OPTIMUM-CABLEVISION,                 §
CEQUEL COMMUNICATIONS, LLC d/b/a               §
SUDDENLINK     COMMUNICATIONS,                 §
AIRTIES KABLOSUZ ILETISM SANAYI                §
VE DIS TICARET ANONIM SIRKETI,                 §
CHARTER COMMUNICATIONS, INC.,                  §
and SPECTRUM GULF COAST, LLC                   §
                                               §

                        MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Charter Communications, Inc.’s and Spectrum Gulf

Coast, LLC’s Motion to Dismiss Plaintiff’s First Amended Complaint (Dkt. #71). Having

considered the Motion and relevant pleadings, the Court finds that it should be DENIED.

                                      BACKGROUND

        On November 23, 2020, American Patents, LLC (“American Patents”) sued Altice USA,

Inc., CSC Holdings, LLC d/b/a Optimum-Cablevision, Cequel Communications, LLC d/b/a

Suddenlink Communications, Airties Kablosuz Iletism Sanayi Ve Dis Ticaret Anonim Sirketi,

Charter Communications, Inc., and Spectrum Gulf Coast, LLC (Dkt. #1). On February 11, 2021,

American Patents filed a First Amended Complaint (Dkt. #54).

        On April 5, 2021, Charter Communications, Inc. (“Charter”) and Spectrum Gulf Coast,

LLC (“Spectrum”) moved to dismiss the First Amended Complaint (Dkt. #71). On April 19, 2021,

American Patents responded (Dkt. #73). On April 26, 2021, Charter and Spectrum replied (Dkt.

#74).
 Case 4:20-cv-00903-ALM Document 75 Filed 04/27/21 Page 2 of 3 PageID #: 691




                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

        In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556



                                                   2
     Case 4:20-cv-00903-ALM Document 75 Filed 04/27/21 Page 3 of 3 PageID #: 692




    U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

    if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

    facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

    or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

    evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

    experience and common sense.” Iqbal, 556 U.S. at 679.

           Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                               ANALYSIS

           After reviewing the Motion, the pleadings, and briefing, the Court finds that Plaintiff has

    stated plausible claims for purposes of defeating a Rule 12(b)(6) motion.

                                             CONCLUSION
.
           It is therefore ORDERED that Defendant Charter Communications, Inc.’s and Spectrum

    Gulf Coast, LLC’s Motion to Dismiss Plaintiff’s First Amended Complaint (Dkt. #71) is hereby

    DENIED.

          SIGNED this 27th day of April, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     3
